UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50302 SILVERSUN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 16-1633636 (State or other jurisdictionof incorporation) (IRS EmployerIdentification No.) 5 Regent Street Livingston, NJ07039 (Address of principal executive offices) (973) 758-9555 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨No x As of November 14, 2012, there were 116,978,291 shares outstanding of the registrant’s common stock. Table of Contents SILVERSUN TECHNOLOGIES, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited): 3 Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three andNine Months September 30, 2012 and 2011 4 Condensed Consolidated Statement of Stockholders' Deficit for the periods ended September 30, 2012 and December 31, 2011 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statement SILVER SUN TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30,2012 December 31, 2011 Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $41,000 and $41,000 Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciationof $639,000 and $593,000 Intangible assets, net Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Line of credit $ $ - Accounts payable and accrued expenses Accrued interest Due to related parties Capital lease obligations Deferred revenue Notes payable to related party Convertible promissory note – related party, net of discount of $-0- and $4,250 Total current liabilities Commitments and contingencies - - Stockholders’ deficit: Preferred stock, $1.00 par value; authorized 1,000,000 shares; No shares issued and outstanding - - Series A Convertible Preferred Stock, $1.00 par value; authorized 2 shares; no shares issuedandoutstandingat September 30, 2012, and 2 shares issued and outstanding at December 31, 2011 - Series B Preferred Stock, 1.00 par value; authorized 1 share; 1 shares issued and outstanding 1 1 Common stock: Class A – par value $.0001; authorized 750,000,000 shares; 116,950,933 and 4,456,912 shares issued and outstanding Class B – par value $.0001: authorized 50,000,000 shares; no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total SilverSun stockholders’ deficit ) ) Non-controlling interest in SWK Technologies, Inc. - Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents SILVERSUN TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenues: Product, net $ Service, net Total revenues, net Cost of revenues: Product Service Cost of revenues Gross profit Selling, general and administrative expenses: Selling expenses General and administrative expenses Shared-based compensation - - Depreciation and amortization Total selling, general and administrativeexpenses Income (loss) from operations ) Other income (expense): Gain (loss) on revaluation of derivatives - - - Gain on extinguishment of debt andderivative liability - - - Amortization of debt discount - - ) ) Interest expense, net ) Total other income (expense) Net income (loss) ) ) Net income (loss) attributable to the noncontrolling interest in SWK Technologies - - Net income (loss) attributable to SilverSun Technologies $ $ ) $ ) $ - - Net income (loss) per common share: Basic $ $ ) $ ) $ Fully diluted ) ) Weighted average shares: Basic Diluted See accompanying footnotes to the condensed consolidated financial statements. 4 Table of Contents SILVERSUN TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD ENDED SEPTEMBER 30, 2012 Series A Preferred Stock Series B Preferred Stock Common Stock Class A Additional Paid in Accumulated Noncontrolling Interest in SWK Technologies, Total Stockholders’ Shares Amount Shares Amount Shares Amount Capital Deficit Inc. Deficit Balance at January 1, 2012 2 $ 1 $ 1 $ $ $ ) $ $ ) Exchange of shares of SWK for shares of SilverSun Technologies, Inc - ) - Conversion of Series A Preferred Stock to common stock (2
